660 S.E.2d 489 (2008)
STATE of North Carolina
v.
James Edward GRAY.
No. 42P08.
Supreme Court of North Carolina.
March 6, 2008.
James Edward Gray, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Susan Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 28th day of January 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Lee County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 6th day of March 2008."